Wells, J.
— The defendant, before the trial, moved the Court to quash the complaint, because it did not appear by it, that the spirituous liquor alleged to have been sold, was not imported into this country from any foreign port or place, that it did not appear that it was imported, nor that the sale was in less quantities than the revenue laws of the United States prescribe, and that the complaint did not set forth the offence with sufficient certainty.
The jury found the defendant guilty, and in answer to an interrogatory propounded to them, in writing, stated, that they were unable to determine whether the spirituous liquors sold by the defendant, were imported or not.
The defendant, after verdict and before judgment, moved the Court to arrest the judgment.
The act of 1846, c. 205, <§> 1 and 2, prohibits the sale of spirituous liquors, but does not extend to such as have been imported, when not sold in less quantities than the revenue laws prescribe, for the importation into this country.
The intention of the statute is to forbid the sale, without a license, of domestic spirituous liquors, in any quantity, and of foreign spirituous liquors in any less quantity, than is allowed to be imported by the laws of the United States.
If then, a person should sell spirituous liquors of any kind, whether foreign or domestic, in less quantity than is allowed to be imported, he falls within the prohibition of the act. And it is unnecessary to allege in the complaint, whether they are foreign or domestic ; for the person selling violates the law in either case, if the quantity sold is less than what is allowed to be imported.
The complaint charges the defendant with having sold spirituous liquor in less quantity than the revenue laws of the United *118States prescribe, for the importation thereof into this country, •to wit, one glass of New, England ram. The selling of such quantity is prohibited by the statute, and the complaint contains allegations by which a breach of it is clearly declared.
It is not alleged in the complaint what quantity is the least that may be imported, but it follows the language of the act, and such mode of stating the offence is sufficient.
The defendant having been found guilty, it is to be presumed that all the facts requisite to establish his guilt were proved, and that correct instructions were given to the jury, in relation to the least quantity of spirituous liquors, which might be imported, as no exceptions have been taken to the instructions.
The act of Congress of 1799, chap. 128, § 103, prohibits the importation of distilled spirits, arrack and sweet cordials excepted, into the United States, except in casks or vessels of the capacity of ninety gallons, wine measure, and upwards.
It being immaterial whether the liquor sold was foreign or domestic, as it was less than the quantity allowed to be imported, the answer of the jury to the written interrogatory can have no legal effect upon the case.
The exceptions are overruled, and the case is remanded to the District Court.